Citation Nr: 1202384	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-42 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO denied service connection for hypertension as secondary to diabetes mellitus, as well as petitions to reopen claims for service connection for bilateral hearing loss and tinnitus.  In March 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.

In an October 2009 rating decision, the RO granted service connection for bilateral hearing loss and for tinnitus, representing a full grant of the benefits sought with respect to these claims.  Hence, the only matter remaining on appeal is that reflected on the title page.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The weight of the competent, probative evidence supports a finding that the Veteran's current hypertension is etiologically related to his service-connected diabetes mellitus.



CONCLUSION OF LAW

The criteria for service connection for hypertension, as secondary to service-connected diabetes mellitus, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a) service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis. See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis for the allowance, as noted below, any further discussion of the amendment is unnecessary.]

In this case, service connection has been established for diabetes mellitus and the Veteran has been diagnosed with hypertension, as evidenced by VA examination reports and treatment records.  Moreover, the medical evidence of record includes conflicting medical opinions on the question of whether there exists a medical relationship between hypertension, for which service connection is sought, and the Veteran's service-connected diabetes mellitus.

In November 2006, the Veteran underwent VA examination for his diabetes mellitus.  The severity of the Veteran's diabetes was assessed, and he was also found to have neurological disease and hypertension.  In the report, the examiner was specifically asked to indicate whether these conditions were complications of diabetes.  The examiner indicated that both the neuropathy and hypertension were, in fact, complications of the diabetes.  In explanation for the conclusion reached as to hypertension, the examiner indicated that the finding was based on the duration of the Veteran's diabetes, as well as the timing of the onset of hypertension. 

In September 2008, another VA examination was conducted to determine the etiology of the Veteran's hypertension.  He was examined and his blood pressure was measured at 140/90, 130/70, and 130/70.  The examiner noted that the hypertension is controlled with medication and that there was no indication of hypertensive heart disease.  He stated that hypertension is common among patients with diabetes mellitus, and if uncontrolled, can lead to stroke, heart attack, congestive heart failure, and kidney and eye problems.  He noted the Veteran has no signs of urinary or kidney dysfunction.  The examiner concluded that the Veteran's hypertension is less likely as not a result of diabetes mellitus, and was most likely caused by or a result of an adult lifetime history of cigarette smoking.

In January 2009, the Veteran submitted a private medical report from his treating physician, Carolos A. Pacheco, M.D., a specialist in the treatment of diabetes.  Dr. Pacheco opined that the Veteran's hypertension and hyperlipidemia are the result of his diabetes mellitus.  In explanation, he indicated that the Veteran's onset of diabetes was in 1999, and that the Veteran subsequently developed the other conditions in consequence of the diabetes.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).

Based on consideration of the above, the Board finds that the weight of the competent, probative evidence supports a finding that the Veteran's current hypertension is etiologically related to his service-connected diabetes mellitus.  

The negative evidence is comprised of the opinion of the September 2008 examiner.  This opinion, however, is not persuasive, as the examiner did not did not directly explain why the Veteran's hypertension was unrelated to his diabetes mellitus.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions .")  Moreover, within the report itself, the examiner noted that there was "no documented hypertension before 2004," and that the Veteran's diabetes was diagnosed in approximately 1999.  The examiner's conclusion does not address this fact, or the fact that the November 2006 examiner reached an opposite conclusion based on the same evidence.  By contrast, the opinions expressed November 2006 examination report and January 2009 private medical record are persuasive.  These examiners evaluated the Veteran, considered his documented history and assertions, and provided an adequate rationale for the opinions expressed on a matter within an area of expertise.

Accordingly, the Board concludes that the criteria for service connection for hypertension, as secondary to diabetes mellitus, are met.


ORDER

Service connection for hypertension, as secondary to service-connected diabetes mellitus, is granted.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


